MEMORANDUM **
Eric Curtis appeals the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition. He asserts that there was insufficient evidence at trial to support his state conviction under California Penal Code § 12021(a) (felon in possession of a firearm) and that the trial court erred in instructing the jury.
*774Curtis was the getaway driver for two friends who used a shotgun to rob a convenience store. On direct appeal, the California Court of Appeals applied a sufficiency-of-the-evidence test virtually identical to the standard announced in Jackson v. Virginia, 443 U.S. 307, 316, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), and determined that the evidence, viewed in the light most favorable to the prosecution, would allow a rational trier of fact to find Curtis guilty beyond a reasonable doubt. We, in turn, have also reviewed the evidence and find that the state court’s decision was an objectively reasonable application of Jackson and that Curtis is not entitled to habeas relief. See 28 U.S.C. § 2254(d); Sarausad, v. Porter, 479 F.3d 671, 677 (9th Cir.2007).
Curtis also claims error in the state court’s response to a question from the jury. He makes no federal constitutional claim. A simple claim that a jury instruction violated state law will not support federal habeas relief. Clark v. Brown, 450 F.3d 898, 904 (9th Cir.2006), cert. denied, — U.S. —, 127 S.Ct. 555, 166 L.Ed.2d 423 (2006) (“Federal habeas courts ... do not grant relief, as might a state appellate court, simply because the instruction may have been deficient in comparison to the CALJIC model.” (quoting Estelle v. McGuire, 502 U.S. 62, 72, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991))).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.